DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 17 December 2021.  Claims 1, 10, and 19 have been amended.  Claims 2, 3, 11, 12 have been cancelled.  Claims 1, 4 through 10, and 13 through 22 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 10, and 19 has been entered.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below, as necessitated by the claim amendment.
Applicant’s amendment is sufficient to overcome the prior art rejection.  The 35 U.S.C. 103 rejection is hereby respectfully withdrawn, with the reasoning detailed below. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  Particularly, Examiner agrees with Applicant’s argument that the combined references do not teach or suggest “determine the previous status associated with the first facility zone based on an existing data record; transmit, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive.  Applicant asserts that the claims are not directed to an abstract idea, and in support of this argument asserts that (1) an operator/manager would not be able to determine which facility zone is associated with a received speech input as a mental process; (2) and operator/manager would not be able to accurately determine which user is associated with received speech input as a mental process; and (3) and operator/manager would not be able to keep track of assigned tasks and manually update an open task record as a mental process.  Applicant asserts that the use of devices for sending and receiving speech and task related data for updating task records removes the claim language from the abstract idea grouping of mental processes and certain methods of organizing human activity.  Examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer, especially when the recited devices are used in a generic manner as claimed herein. Each of the steps performed in the claim limitations through the use of devices could be performed by an operator/manager manually without said devices.   A person is able to use a checklist and a clipboard to record completion of tasks and make notations.  A person is able mentally to associate and recognize a voice to determine the speaker and can manually update a task log based on instructions or updates provided by a speaker.  Furthermore, a manger/operator could use judgement, observations, and evaluations to identify a speaker using scheduling data, prior interactions, comparison with prior task records, and open task records.  Applicant has not provided any details that using network-connected acoustic devices and computer processors to perform the functions of determining, comparing, identifying, and updating improves the underlying task management steps that could be performed by human 
Applicant asserts that the claimed system and method provide a technical advantage of  “tracking a distributed task at a facility, the facility including two or more facility zone, each facility zone being associated with a respective acoustic device of a plurality of network-connected acoustic devices,” such that the additional elements integrate the judicial exception into a practical application.  Examiner respectfully disagrees.    Because the Specification describes the additional elements in general terms, without describing the particulars, it is concluded that the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques. There is no indication in the Specification that Applicant has achieved an advancement or improvement in computer processing or data/signal transmission technology. See generally Spec.  All of the data processing, memory, and input-output devices, as well as their interconnections, are described at a high level of generality that presumes familiarity on the part of the reader.  The claims do not recite an inventive concept because the claim limitations in essence, merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements. Therefore, the claims are directed to a judicial exception, without significantly more, and are properly rejected under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 through 10, and 13 through 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 10 recites a process, and independent claim 19 recites a product for tracking a distributed task at a facility.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Independent claims 1, 10, and 19 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a first signal representing first speech input data; determining that the first signal is received from a first acoustic device located in the first facility zone; determining that the first speech input data is associated with a first user; identifying an open task record associated with the first user; the open task record includes two or more tasks, each task associated with a facility zone; updating the open task record based on the first speech input data;  receiving a second signal representing a query for a previous status; determining that the second signal is received from the first acoustic device associated with the first facility zone; determining the previous status associated with the first facility zone based on an existing data record; transmitting an acoustic signal representing the previous status associated with the first facility zone; and updating 
The limitations for receiving a signal representing a first speech input data, determining that the signal is associated with a first facility zone, determining that the first speech is associated with a first user, identifying an open task record associated with the first user, the open task record including two or more tasks;  updating the open task record based on the first speech input data; receiving a second signal; determining that the second signal is received from the first acoustic device; determining a previous status associated with the first facility zone; transmitting
The limitations directed to updating an open task record and receiving speech input additionally fall into the grouping of Certain Methods of Organizing Human Activities because the claims are directed to task management and updating task status.  A security guard on patrol or supervisor can send and receive verbal messages in response to being assigned a task or completing a task, and can confirm whether there is a change from the previous task status. 
Furthermore, the limitations for receiving and transmitting signals represents insignificant extra-solution activity because they amount to mere data gathering steps. 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s Specification at paragraph [0084] states: “Example embodiments of the present application are not limited to any particular operating system, system architecture, mobile device architecture, server architecture, or computer programming language.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Additionally, the courts have found mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) is extra-solution activity. See MPEP 2106.05(g).  The claims fail to provide details regarding how the speech input is recognized in a meaningful way (whether through natural language processing or otherwise) beyond generally linking received data to a generic device to Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 4 through 9, 13 through 18, and 20 through 22 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: the first speech input data indicating that the first facility zone is secured or unsecured; determining that the first facility zone is unsecured and transmitting a notification that the first facility zone is unsecured; determining an absence of open tasks associated with the first user; transmitting for playback a final acoustic signal notification that the tasks associated with the open task record are complete; associating the open task record with a maximum time threshold, determining that the open task record is pending from a time greater than the maximum time threshold, transmitting a notification that at least one open task is overdue; the open task record including successive task portions associated with consecutively ordered facility zones, determining that an open task associated with a suspect facility zone is preceded by a completed task associated with a prior facility zone and is succeeded by a completed task associated with a successive facility zone, transmitting a missed task notification; receiving acoustic input and outputting playback; the first acoustic device includes an image capture device; receiving additional speech input data from the first acoustic device; identify additional data points associated with the first facility zone from the additional speech input data; update the open task record based on the additional data points associated with the 
The analysis above applies to all statutory categories of the invention.  Accordingly, independent claims 10 and 19 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above. Therefore claims 1, 4 through 10, and 13 through 22 are ineligible.  
Allowable Subject Matter
Claims 1, 4 through 10, and 13 through 22 would be deemed allowable over the prior art if amended to overcome the 35 U.S.C. 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 10, and 19 recite substantially the same limitations. Taking claim 1 as representative, none of the prior art of record, taken individually or in any combination, teach:  tracking a distributed task at a facility, the facility including two or more facility zones, each respective facility zone being associated with a respective acoustic device of a plurality of network-connected acoustic devices, the system comprising: a communication module; a processor coupled to the communication module; and memory coupled to the processor storing processor executable instructions that, when executed, cause the processor to: receive, from one of the plurality of network-connected acoustic devices over a network, a first signal representing first speech input data; determine that the first signal is associated with a first facility zone on the basis that it is received over the network from a first acoustic device located in the first facility zone; determine that the first speech input data is associated with a first user; identify an open task record associated with the first user, the open task record including at least one open task associated with the first facility zone, and the open task record including two or more tasks, each respective task being associated with a respective facility zone; update the open task record based on the first speech input data associated with the first facility zone; receive a second signal representing a query for a previous status; determine that the second signal is received from the first acoustic device associated with the first facility zone; determine the previous status associated with the first facility zone based on an existing data record; transmit, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone; and Page 2 of 17Application No.: 16/366,474Docket No.: 101-0488USP1update the open task record based on second speech input data received at a second acoustic device and associated with a second facility zone as the first user moves to the second facility zone.  
The prior art references most closely resembling Applicant’s claimed invention are Tripathi (US 2013/0070056), Teh et al. (US 2018/0182179), and Kalantar et al. (US 2003/0088534).
 Tripathi discloses systems and methods for monitoring workflow to accommodate different inspection positions, including collecting data during inspection by compiling audio, video, and depth data.  Tripathi further discloses that a microphone is provided to control the determining that the first signal is associated with a first facility zone on the basis that it is received over the network from a first acoustic device located in the first facility zone; determining that the second signal is received from the first acoustic device associated with the first facility zone; determining the previous status associated with the first facility zone based on an existing data record; transmitting, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone; and Page 2 of 17Application No.: 16/366,474Docket No.: 101-0488USP1updating the open task record based on second speech input data received at a second acoustic device and associated with a second facility zone as the first user moves to the second facility zone.  
Teh et al. discloses a comprehensive system and associated method for real-time monitoring and management of the patrolling operations by a number of security personnel. The server side security patrol management application collects and processes information including real-time location information of the security personnel, information from a plurality of patrol checkpoints determined by the administrators or managers, a variety of other data including alerts, text, audio, video and other type of information and a plurality of other information including performance parameters of the security personnel from the electronic communication devices of the security personnel. The system includes a wireless communication device provided at the plurality of checkpoints to communicate with the electronic communication devices of the security personnel so that the security personnel can check-in into the plurality of checkpoints.  Teh et al. fails to disclose determining that the first signal is associated with a first facility zone on the basis that it is received over the network from a first acoustic device located in the first facility zone; determining that the second signal is received from the first acoustic device associated with the first facility zone;  determining the previous status associated with the first facility zone based on an existing data record; and transmitting, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone. 
Kalantar et al. discloses a central management server configured to receive a first task status update message corresponding to the first work schedule and, responsively, update a status of each task of the work schedule based upon task completion data received in the first task status update message.  However, Kalantar et al. fails to disclose determining that the first signal is associated with a first facility zone on the basis that it is received over the network from a first acoustic device located in the first facility zone; determining that the second signal is received from the first acoustic device associated with the first facility zone; determining the previous status associated with the first facility zone based on an existing data record; and transmitting, for playback by the first acoustic device, an acoustic signal representing the previous status associated with the first facility zone. 
Examiner further cites the following additional references that each disclose receiving security checkpoint data and updating task data:
Pederson (US 2004/0199785) – intelligent video/audio observation and identification database system will search and/or screen all vehicles entering into a security zone to identify information.  The accumulation and storage of the information of the type identified above will be stored within particular continuously updated and evolving files to create a database for future reference to enable law enforcement, surveillance, and/or security officers to implement 
Kinney et al. (US 10,929,798) - receiving data indicating an initiation of a guard tour at the property and by a user, where the guard tour defines a path that includes one or more checkpoints with which the user is instructed to interact. The actions further include analyzing the sensor data. The actions further include determining a location of the user conducting the guard tour at the property. 
However, none of the above listed references teaches the specific ordered sequence of limitations presented in independent claims 1, 10, and 19, nor otherwise cure the deficiencies of Tripathi, Teh et al., and Kalantar et al.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 10, and 19 can only be found as recited in Applicant’s specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction.  Accordingly, any combination of Tripathi, Teh et al., and Kalantar et al. and any of the above additional references would be improper to teach the claimed invention. 
Accordingly, the prior art rejections set forth in the previous action are withdrawn. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                           /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623